lN THE SUPREME COURT OF PENNSYLVANlA
M|DDLE D|STR|CT

HARLEY-DAV|DSON |\/|OTOR 1 NO. 39 |\/|AL 2014
CO|\/|PANY 1

 Petition for Allowance of Appeal from the
v. : Order of the Commonwealth Court

SPR|NGETTSBURY TOWNSH|P,
CENTRAL YORK SCHOOL D|STR|CT
AND YORK COUNTY BOARD OF TAX
ASSESS|\/|ENT APPEALS

PET|T|ON OF: CENTRAL YORK
SCHOOL D|STR|CT

ORDER

PER CUR|AM
AND NOW, this 30th day of July, 2014, the Petition for Allowance of Appeal is
GRANTED. The issues, as stated by Petitioner, are

'l. Whether the trial court properly considered reasonably
foreseeable hypothetical ways in which the property could
be used by potential buyers to determine what a willing
buyer would pay for the property consistent with the holdings
in Craftmaster |Vlfq., lnc. v. Bradford Countv Board of
Assessment Appeals, 903 A.2d 620 (Pa. Cmwlth. 2006) and
Air Products and Chemicals, lnc. v. Board of Assessment
Appeals of Lehiqh Countv, 720 A.2d 790 (Pa. Cmwlth.
1998)?

2. Whether the trial court followed Commonwealth Court precedent and
properly considered the impact of environmental conditions by reviewing
the settlement agreement, interpreting Pennsylvania’s Land Recycling and
Remediation Standards Act (Act 2), accepting the opinion of an expert
appraiser, and applying a five percent reduction in value for stigma?